       Case 1:21-mj-00091-EPG Document 11 Filed 09/15/21 Page 1 of 2


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
9                            IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA                        Case No. 1:21-mj-00091-EPG
13                  Plaintiff,                         STIPULATION TO VACATE
                                                       PRELIMINARY HEARING AND CLOSE
14                                                     EASTERN DISTRICT OF CALIFORNIA
                                                       CASE; ORDER
15
            v.
16
      BENJAMIN JOHN MARTIN,                           DATE: September 17, 2021
17                                                    TIME:  2:00 p.m.
                    Defendant.                        JUDGE: Hon. Sheila K. Oberto
18
19
20          On September 2, 2021, the defendant, Benjamin John Martin, was arrested on a
21   complaint issued by the District Court for the District of Columbia. On September 3, 2021, Mr.
22   Martin made his initial appearance on the complaint in this District in Case No. 1:21-mj-00091-
23   EPG and elected to have his Preliminary Hearing here. The Preliminary Hearing was scheduled
24   for September 17, 2021. On September 8, 2021, Mr. Martin was indicted in the District Court
25   for the District of Columbia in Case No. 1:21-cr-00562-RC.
26          Accordingly, the parties stipulate that the Preliminary Hearing set for September 17, 2021
27   in Case No. 1:21-mj-00091-EPG may be vacated and that Case No. 1:21-mj-00091-EPG may be
28
       Case 1:21-mj-00091-EPG Document 11 Filed 09/15/21 Page 2 of 2


1    closed as further proceedings in this matter will be handled in the District Court for the District
2    of Columbia in Case No. 1:21-cr-00562-RC.
3
4
5     Dated: September 15, 2021                          /s/ Roger Nuttall
                                                         ROGER NUTTALL
6                                                        Counsel for Defendant Benjamin John Martin
7
      Dated: September 15, 2021                          /s/ Joseph Barton
8
                                                         JOSEPH BARTON
9                                                        Assistant United States Attorney

10
11
                                                   ORDER
12
13
            Upon the parties’ stipulation and for good cause shown, the Preliminary Hearing
14
     scheduled for September 17, 2021, in Case No. 1:21-mj-00091-EPG is vacated and Case No.
15
     1:21-mj-00091-EPG is closed because the defendant, Benjamin John Martin, has been indicted in
16
     the District Court for the District of Columbia in Case No. 1:21-cr-00562-RC and further
17
     proceedings in this matter will be held in that court.
18
19
            IT IS SO ORDERED.
20
21
22    DATED: 9/15/2021
                                                    HONORABLE SHEILA K. OBERTO
23                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
